Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 9/14/2022 are entered.
Claims 1-24 are under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new/revised discussion pertaining new limitations added to the claims in the 35 USC 103 section below. Claims 10-12, 20-21 are now objected, thus the corresponding arguments are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-9, 14, 16-19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of Sohn (US 2019/0066493).
As to claim 1:
Claessen discloses a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, (See ¶0010, processor and memory) wherein the computer executable components comprise: 
a training component that trains a post-processing model to correct an image- based inference output of a source image processing model that results from application of the source image processing model to a target image, (See at least ¶0048, a post-processing model (second and/or third deep neural network) that corrects voxels that are incorrectly classified by the first deep neural network (i.e. source image processing model). See ¶0072, the pre-trained first (source) deep neural network performs voxel classification (image-based inference) on a on input image data (i.e. target image). Per ¶0048, 0051,  0125, the post processing model are trained by the system’s training function)

 and an image processing component that applies the source image processing model and the post-processing model to one or more target images from the target domain to generate an optimized image-based inference output for the one or more target images. (See ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)

Regarding: “(a target image) from a target domain that differs from a source domain, wherein the source image processing model was trained on source images from the source domain;

Claessen discloses the source image processing model was training on source images (See at least ¶0119, 0106, 0085).
Claessen however does not explicitly indicate the training source image and the target images are of different domains (source domain vs. target domain).

However, Nguyen, in a related field of endeavor, discloses a deep network (CtDN) is trained using source training image from a distinct source domain (See at least ¶0024, 0025), and thus resulting to a trained deep network. And per ¶0047, the trained CtDN is then applied to target images of a target domain to perform the voxel inference task it was trained for.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the first network network (source model) of Claessen could be trained on source images that were from a different domain than that of target domain. The use of training images of a different domain than a target image (for example, synthetic training images, or images of different visual settings) is well established in the art as they are more easily amassed than real world training images through artificial image synthesis processes, thus allow for quick training of learning model by avoiding time-consuming annotation/labeling process of real-world training images. 

Neither Classsen or Nguyen discloses “wherein the training component and the image processing component provide a plug-and-play architecture where the target domain can be replaced by another domain without affecting the source image processing model.”

However, such adaptation measures are well known in the art, as evidenced in Sohn.  
Sohn in a related field of endeavor, in at least ¶0033 and 0034, discloses an architecture in which an imaging processing system with a training unit to implement the so-called plug-and-play model by using domain adaptation training for its classifiers, the source domain is compared against plurality of different target domains in order to train the image classifier to be compatible with said different target domain with high accuracy without encountering operation errors/compatibility issue. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the image processing component and the training component in Classessen/Nguyen to provide such target domain adaptation measure to pretrain the system to be readily operate with different domains without entering compatibility issue during operations.  Such implementation provides high compatibility and also is said to provide classifiers with better training for feature extraction if domains are adapted (¶0033)



As to claim 16:

 Claessen discloses a method, comprising: training, by a system operatively coupled to a processor (See ¶0010, processor and memory), a post-processing model to correct an image-based inference output of a source image processing model that results from application of the source image processing model to a target image See at least ¶0048, a post-processing model (second and/or third deep neural network) that corrects voxels that are incorrectly classified by the first deep neural network (i.e. source image processing model). See ¶0072, the pre-trained first (source) deep neural network performs voxel classification (image-based inference) on a on input image data (i.e. target image). Per ¶0048, 0051,  0125, the post processing model are trained by the system’s training function)
; and applying, by the system, the source image processing model and the post-processing model to target images from the target domain to generate optimized image-based inference outputs for the target images. (See ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)

Regarding: “(a target image) from a target domain that differs from a source domain, wherein the source image processing model was trained on source images from the source domain;

Claessen discloses the source image processing model was training on source images (See at least ¶0119, 0106, 0085).
Claessen however does not explicitly indicate the training source image and the target images are of different domains (source domain vs. target domain).

However, Nguyen, in a related field of endeavor, discloses a deep network (CtDN) is trained using source training image from a distinct source domain (See at least ¶0024, 0025), and thus resulting to a trained deep network. And per ¶0047, the trained CtDN is then applied to target images of a target domain to perform the voxel inference task it was trained for.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the first network network (source model) of Claessen could be trained on source images that were from a different domain than that of target domain. The use of training images of a different domain than a target image (for example, synthetic training images, or images of different visual settings) is well established in the art as they are more easily amassed than real world training images through artificial image synthesis processes, thus allow for quick training of learning model by avoiding time-consuming annotation/labeling process of real-world training images. 

Neither Classsen or Nguyen discloses “providing, by the system, a plug-and-play architecture where the target domain can be replaced by another domain without affecting the source image processing model.”

However, such adaptation measures are well known in the art, as evidenced in Sohn.  
Sohn in a related field of endeavor, in at least ¶0033 and 0034, discloses an architecture in which an imaging processing system with a training unit to implement the so-called plug-and-play model by using domain adaptation training for its classifiers, the source domain is compared against plurality of different target domains in order to train the image classifier to be compatible with said different target domain with high accuracy without encountering operation errors/compatibility issue. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the image processing component and the training component in Classessen/Nguyen to provide such target domain adaptation measure to pretrain the system to be readily operate with different domains without entering compatibility issue during operations.  Such implementation provides high compatibility and also is said to provide classifiers with better training for feature extraction if domains are adapted (¶0033)


As to claims 2:
Claessen in view of Nguyen and Sohn discloses all limitations claim 1, wherein the image processing component applies the post- processing model to correct intermediate image-based inference outputs generated based on application of the source image processing model to the one or more target images, resulting in the optimized image-based inference output. (See Claessen,  ¶0048, ¶0125 through ¶0127, the classified output (intermediate output) of the first deep neural network (source model) in turn is post-processed by the post-processing model  to yield an optimized output by having the post-processing model correcting any inaccurate classifications incurred by the source model).
As to claim 17:
Claessen in view of Nguyen and Sohn discloses all limitations claim 16, wherein the image processing component applies the post- processing model to correct intermediate image-based inference outputs generated based on application of the source image processing model to the one or more target images while maintaining undisturbed performance of the source domain, resulting in the optimized image-based inference output. (See Claessen,  ¶0048, ¶0125 through ¶0127, the classified output (intermediate output) of the first deep neural network (source model) in turn is post-processed by the post-processing model  to yield an optimized output by having the post-processing model correcting any inaccurate classifications incurred by the source model. Since the source domain’s role is to provide source images to train the source processing model, also the source model is not modified in anyways by optimization process,  it is not affected by output of the post-processing model, thus “while maintain undisturbed performance of the source domain”).

As to claims 4/18:
Claessen in view of Nguyen and Sohn discloses all limitations claims 1/16, wherein the source images and the one or more target images comprise images of a same object that differ with respect to at least one visual appearance property. (See ¶0024 of Nguyen, source domain image and target domain image of the same subject but are different modality/types, for example MRI-T1 vs. MRI-T2 which at least have different contrast and brightness)

As to claim 5:
Claessen in view of Nguyen and Sohn discloses all limitations claim 1, wherein the source images and the one or more target images comprise medical images of a same type of body part yet differ with respect to capture modality. (See ¶0024 of Nguyen, source domain image and target domain image of the same subject but are different modality. “source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography”. In one example, sour image can be a given modality, the target is a mask)

As to claim 6:
 Claessen in view of Nguyen and Sohn discloses all limitations claim 1, wherein the source images and the one or more target images comprise computed tomography (CT) scans and wherein the source images and the one or more target images differ with respect to having or not having contrast. (Nguyen, ¶0023, contrast vs. non-contrast CT images in terms of source domain vs. target domain)

As to claim 7:
 Claessen in view of Nguyen and Sohn discloses all limitations claim 1, wherein the source imaging processing model comprises an organ segmentation model, and wherein the image-based inference output comprises an organ segmentation mask. (Claessen, ¶0078, 0017, organ segmentation model to perform segmentation/classification. An output of a classification/segmentation model can be a mask, as evidenced in further ¶0021 of Nguyen).

As to claims 8/19:
 Claessen in view of Nguyen and Sohn discloses all limitations claim 1/16, wherein the source imaging processing model comprises at least one of: a segmentation model, an object recognition model, an anomaly detection model, or an image reconstruction model. (Claessen, ¶0078, 0017, organ segmentation model to perform at least segmentation/classification)

As to claim 9:
Claessen in view of Nguyen and Sohn discloses all limitations claim 1, wherein the source the source imaging processing model comprises a two-dimensional imaging processing model or a three-dimensional image processing model. (See at least Abstract of Claessen, at least a 3D image processing model)

As to claims 14/23:
Claessen in view of Nguyen and Sohn discloses all limitations claims 1/16, wherein the post-processing model comprises a multi-channel input model that receives as input, at least one consecutive captured target image and a plurality of intermediate image-based inference outputs 600856-US-1/GEP217USPage 38 of 41respectively generated based on application of the source image processing model to the at least one consecutively captured target image, and generates the optimized image-based inference result as output. (See Claessen, Fig. 4B, ¶0090, 0091, and ¶0125, multiple-channel input model.  ¶0048, ¶0125 through ¶0127, the classified output of the in turn is post-processed by the post-processing model based on the captured image  to yield an optimized output by correcting any inaccurate classifications incurred by the source model. See also Fig. 5B , 558 receives both the target image 560 and the results from the CNN system in order to produced the final optimized results 562.)





As to claim 15/24:
Claessen in view of Nguyen and Sohn discloses all limitations claims 11/23, wherein the at least one consecutively captured target image is a middle slice of the multi-channel inputs to the post-processing model (See Claessen, ¶071, the sequence of images comprises a stack of images, thus can any number greater or equal to 2.  In case of stack of 3 or above, the input stack thus comprises at least one or more middle slices acting as input for the disclosed model. As such, this limitation is rendered obvious.  Moreover, in view of the structure/method steps of the base claims, there are no evidence of any impact/purpose of the specific choice of the middle slice. As such this claim merely recites a preference to use a middle slice image rather than an inventive step that causes a meaningful impact to the final result)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of Sohn (US 2019/0066493) and in further view of Murarka (US 2015/0228079).

As to claim 3:
Claessen in view of Nguyen and Sohn discloses all limitations claim 2, and regarding:
 the image processing component further feeds the optimized image-based inference back through the post-processing model for one or more iterations to further improve the optimized-based inference output.
Claessen discloses in ¶0130 of an illustration one iteration of post-processing of the intermediate image to result to optimized output.  While Claessen is not explicit on at least one more iteration, however the use of one iteration of post processing itself suggests an openness to further iterations as needed. In fact, Murarka, in a related field of endeavor, discloses a post-processing algorithm of an image processing system in which an intermediate result is fed into a post-processing process. One or more further iteration of the post-processing is then performed on the new depth map (optimized result). See ¶0053 of Murarka.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Claessen combination’s post-processing scheme includes more than one iteration in a manner suggested by Murarka.  Such implementation advanegeously to minimize disparities (errors) in the image processing operation per ¶0053 of Murarka. 
Regarding “while maintaining undisturbed performance of the source domain”, See Claessen,  ¶0048, ¶0125 through ¶0127, the classified output (intermediate output) of the first deep neural network (source model) in turn is post-processed by the post-processing model  to yield an optimized output by having the post-processing model correcting any inaccurate classifications incurred by the source model. Since the source domain’s role is to provide source images to train the source processing model, also the source model is not modified in anyways by optimization process,  it is not affected by output of the post-processing model, thus “while maintain undisturbed performance of the source domain”




Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al. (2021/0150702) in view of Nguyen et al. (US 2016/0210749) and in further view of Sohn (US 2019/0066493) and in further view of Tao et al. (CN 110909783) (2019)


As to claims 13/22:
 Claessen in view of Nguyen and Sohn discloses all limitations claims 1/16,  wherein  intermediate image-based inference output generated based on application of the source image processing model to a single target domain image, and generates the optimized image-based inference result as output. (See Claessen, ¶0048, ¶0125 through ¶0127, the classified output of the first deep neural network (source model) acting on the target image in turn is post-processed by the post-processing model  to yield an optimized output by correcting any inaccurate classifications incurred by the source model)


Neither however discloses the post-processing model comprises a single channel input model.
Tao, however, in a related field of endeavor discloses a neural network model can be set as a single input channel model (See claim 1).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the neural network in Claessen’s disclosure to be implemented as a single input channel model. The number of input channel is dependent on design choice as to how much input one wants the system to ingest.  The choice of single input channel would be appropriate and cost-effective when, for example, input data has no other auxiliary data to be taken in paralleled. 

Allowable Subject Matter
Claims 10-12, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the references of record discloses all limitations of the respective base claims 1 and 16, they however do not disclose “the post-processing model comprises a shape autoencoder; and the shape autoencoder is trained to transform the output of the source image processing model and an original input image to the source image processing model into a latent representation in feature space to generate the optimized image-based inference output”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zou (US 2019/0130220) - A A vehicle, system and method of navigating a vehicle. The vehicle and system include a digital camera for capturing a target image of a target domain of the vehicle, and a processor. The processor is configured to: determine a target segmentation loss for training the neural network to perform semantic segmentation of a target image in a target domain, determine a value of a pseudo-label of the target image by reducing the target segmentation loss while providing aa supervision of the training over the target domain, perform semantic segmentation on the target image using the trained neural network to segment the target image and classify an object in the target image, and navigate the vehicle based on the classified object in the target image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645